  Case 3:20-cr-01039-BRM Document 1 Filed 09/05/20 Page 1 of 3 PageID: 1




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                         Mag. No. 20-12390

           V.                                    Hon. James B. Clark, III

LUIS EDUARDO GARCIA                              CRIMINAL COMPLAINT




      I, Special Agent Jeremy Rodriguez, being duly sworn, state the following is
true and correct to the best of my knowledge and belief:

                             SEE ATTACHMENT A

       I further state that I am a Special Agent with the United States Drug
Enforcement Administration, and that this complaint is based on the following
facts:

                             SEE ATTACHMENT B

Continued on the attached page and made a part hereof:



                                           Jeremy Rodriguez
                                           Special Agent
                                           Drug Enforcement Administration

Agent Rodriguez attested to this Complaint by telephone pursuant to FRCP
4.1(b)(2)(A), on September 5, 2020 in the District of New Jersey



HONORABLE JAMES B. CLARK, III
UNITED STATES MAGISTRATE JUDGE                        of Judicial Officer




                                       1
  Case 3:20-cr-01039-BRM Document 1 Filed 09/05/20 Page 2 of 3 PageID: 2




                                ATTACHMENT A

                                 COUNT ONE
                        (Conspiracy to Distribute Heroin)

      Between on or about September 4, 2020, and on or about September 5,
2020, in Somerset County, in the District of New Jersey, and elsewhere,
defendant,

                           LUIS EDUARDO GARCIA,

did knowingly and intentionally conspire and agree with others to distribute and
possess with intent to distribute 1 kilogram or more of a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance,
contrary to Title 21, United States Code, Sections 841(a)(1), and (b)(1)(A).

      In violation of Title 21, United States Code, Section 846.




                                        2
  Case 3:20-cr-01039-BRM Document 1 Filed 09/05/20 Page 3 of 3 PageID: 3




                                ATTACHMENT B

              I, Jeremy Rodriguez, am a Special Agent with the United States Drug
Enforcement Administration (“DEA”). I am fully familiar with the facts set forth
herein based on my own investigation, my conversations with other law
enforcement officers, and my review of reports, documents, and other items of
evidence. Because this Complaint is being submitted for a limited purpose, I
have not set forth each and every fact that I know concerning this investigation.
Where statements of others are related herein, they are related in substance and
part. Where I assert that an event took place on a particular date, I am asserting
that it took place on or about the date alleged.

        1.  Law enforcement is investigating a drug trafficking and money
laundering organization (“DTO/MLO”) that sources kilogram quantities from
Texas and elsewhere, and distributes those narcotics in New Jersey, New York,
and elsewhere. During the investigation, law enforcement has learned that LUIS
EDUARDO GARCIA (“GARCIA”) assists the DTO/MLO in coordinating large
shipments of narcotics from Texas to New Jersey, New York, and elsewhere.

        2.  Specifically, on or about September 4, 2020, law enforcement
conducted a lawful vehicle stop on GARCIA. Upon questioning GARCIA, law
enforcement obtained consent to search GARCIA’s vehicle, and recovered
approximately 2 kilograms of a mixture and substance that field tested positive
for the presence of heroin in the trunk of the vehicle. As a result, law
enforcement arrested GARCIA. After being advised of his Miranda rights,
GARCIA admitted that he knew there were narcotics in his car.




                                       3
